Case 5:19-cv-00172-RWS-CMC Document 13 Filed 06/08/20 Page 1 of 3 PageID #: 64



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

  QUINCY LAJAMES JONES NELSON,                      §
                                                    §
                                                    §
                 Plaintiff,                         §
                                                    §
  v.                                                § CIVIL ACTION NO. 5:19-CV-00172-RWS-CMC
                                                    §
  DIRECTOR, TDCJ-CID,                               §
                                                    §
                 Defendant.                         §

                                              ORDER
        Petitioner Quincy LaJames Jones Nelson, an inmate currently confined at the Eastham Unit

 of the Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se

 and in forma pauperis, filed this petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254.

 The Court referred the case to the United States Magistrate Judge pursuant to 28 U.S.C. § 636 and

 the Amended Order for the Adoption of Local Rules for the Assignment of Duties to the United

 States Magistrate Judge.

        The Magistrate Judge issued a Report and Recommendation (Docket No. 7),

 recommending the petition be denied as untimely. Nelson received the report on January 31, 2020,

 and the Court extended his deadline to file objections to March 26, 2020. Docket No. 11. On

 April 24, 2020, Nelson requested the status of the case and the Court mailed him a docket sheet

 the same day. Docket No. 12. However, Nelson has not filed any objections to the report.

        Because no objections to the Magistrate Judge’s Report have been filed, neither party is

 entitled to de novo review by the District Judge of those findings, conclusions and

 recommendations, and except upon grounds of plain error, they are barred from appellate review

 of the unobjected-to factual findings and legal conclusions accepted and adopted by the District
Case 5:19-cv-00172-RWS-CMC Document 13 Filed 06/08/20 Page 2 of 3 PageID #: 65



 Court. 28 U.S.C § 636(b)(1)(C); Douglass v. United Services Automobile Assoc., 79 F.3d 1415,

 1430 (5th Cir. 1996) (en banc).

         Nonetheless, the Court has reviewed the motion and the Magistrate Judge’s report and

 agrees with the report. See United States v. Raddatz, 447 U.S. 667, 683 (1980) (“[T]he statute

 permits the district court to give to the magistrate’s proposed findings of fact and recommendations

 ‘such weight as [their] merit commands and the sound discretion of the judge warrants.’ ”) (quoting

 Mathews v. Weber, 23 U.S. 261, 275 (1976)).

         Additionally, Nelson is not entitled to the issuance of a certificate of appealability. An

 appeal from a judgment denying federal habeas corpus relief may not proceed unless a judge issues

 a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for

 granting a certificate of appealability, like that for granting a certificate of probable cause to appeal

 under prior law, requires the movant to make a substantial showing of the denial of a federal

 constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483–84 (2000); Elizalde v. Dretke, 362

 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

 that substantial showing, the movant need not establish that he should prevail on the merits.

 Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a

 court could resolve the issues in a different manner or that the questions presented are worthy of

 encouragement to proceed further. See Slack, 529 U.S. at 483–84. Any doubt regarding whether

 to grant a certificate of appealability is resolved in favor of the movant, and the severity of the

 penalty may be considered in making this determination. See Miller v. Johnson, 200 F.3d 274,

 280–81 (5th Cir. 2000).

         Here, Nelson has not that shown that any of the issues raised by his claims are subject to

 debate among jurists of reason.         In addition, the questions presented are not worthy of



                                               Page 2 of 3
Case 5:19-cv-00172-RWS-CMC Document 13 Filed 06/08/20 Page 3 of 3 PageID #: 66
     .

 encouragement to proceed further. Nelson has failed to make a sufficient showing to merit the

 issuance of a certificate of appealability. A certificate of appealability will not be issued.

         It is accordingly

         ORDERED that the Magistrate Judge’s report (Docket No. 7) is ADOPTED as the

 opinion of this Court and Nelson’s petition for writ of habeas corpus is DENIED. It is further

         ORDERED that all motions not previously ruled on are DENIED AS MOOT.

         So ORDERED and SIGNED this 8th day of June, 2020.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
